Action to foreclose a lien for street work, performed under the statute commonly known as the "Vrooman Act." The plaintiff had judgment, and the defendant appeals from the judgment and from an order denying a new trial.
Appellant contends that said act is unconstitutional, and relies upon the case of Norwood v. Baker, 172 U.S. 269, to sustain his contention. Since the appeal was taken and the briefs filed in this case, the case of Norwood v. Baker, 172 U.S. 269, has been twice considered by this court in cases not distinguishable from the one now before us, and the constitutionality of the Vrooman Act was in both cases sustained (See Hadley v. Dague, 130 Cal. 207, 217, and San Francisco PavingCo. v. Bates, 134 Cal. 39, and cases there cited.) In the latter case, referring to the case of Hadley v. Dague, 130 Cal. 207,217, it was said: "Although invited by appellants to overrule that case, we decline to do so, as we are satisfied with it as a final declaration of the law on the subject." A careful examination of appellant's very able brief discloses *Page 247 
no ground upon which those cases should be overruled or distinguished, and I therefore advise that the judgment and order appealed from be affirmed.
Smith, C., and Cooper, C., concurred.
For the reasons given in the foregoing opinion the judgment and order appealed from are affirmed.
Henshaw, J., McFarland, J., Temple, J.